Citation Nr: 1013522	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-35 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a skin condition.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Veteran testified at a Central Office 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.  At the hearing, the Veteran provided a waiver of 
initial RO consideration for additional evidence that had 
been previously submitted.  See 38 C.F.R. § 20.1304 (2009).

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim of 
entitlement to service connection for a skin condition.

The Veteran contends that he currently suffers from a skin 
condition that first manifested during his service in 
Germany, and claims that such disability may be due to any of 
the following environmental agents which he was allegedly 
exposed to in service: cold weather, human waste, explosives, 
herbicides, chemical agents, 
soil and mud, parasites (including body lice), bacteria, 
fungus, and viruses.  He asserts that since his first 
outbreak of symptoms in service, the same skin condition has 
recurred every year during the cold weather months (from 
approximately October through May) and has become more 
pronounced each year.

The Board notes that some of the Veteran's service treatment 
records may be unavailable due to being fire-related.  The 
available service treatment records show that at the 
Veteran's pre-induction examination in January 1952, his skin 
was evaluated as normal.  In January 1954, he was diagnosed 
with dermatophytosis of the arms and chest, and salicylic 
acid solution was prescribed for treatment.  At his October 
1954 service separation examination, the Veteran's skin was 
evaluated as normal.

The Veteran has stated on several occasions that, following 
his discharge from service, he sought treatment from multiple 
medical providers (including through Group Health 
Association, Humana, Kaiser Permanente, the Shady Grove 
Medical Center, and the VA Medical Center in Washington, DC) 
for his skin condition and also underwent both VA and private 
skin biopsies.  The Board notes that it appears that all 
available records from Shady Grove Medical Center were 
provided, as the release form prepared by the Veteran and 
given by him to that facility requested that treatment 
reports from 1962 to the present be provided.  Although the 
Veteran noted the historical succession of his health care on 
his VA Form 21-4142, he should be asked whether he can 
provide specific addresses for Group Health Association and 
Humana, other than the Shady Grove Medical Center. 

All relevant ongoing medical records for the Veteran should 
be obtained, to include VA treatment records.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

The Veteran underwent a VA skin diseases examination in 
November 2006.  On that occasion, he reported that he had no 
skin problems prior to service and that he had been exposed 
to cold weather while serving in Germany.  It was noted that, 
at present, his skin became very difficult, pruritic, dry, 
and dermatitic in cold winter weather.  After examining the 
Veteran, the examiner rendered an impression of eczematous 
dermatitis, noted to be most likely a winter type problem, 
with etiology unclear, perhaps related to dry conditions.  
The examiner recommended that the Veteran undergo a 
dermatology evaluation and treatment, as this was a difficult 
condition for the Veteran and he needed medical help.  The 
examiner noted that the current condition did not appear to 
be dermatophytosis.  Finally, the examiner stated that it 
would be mere speculation to state that the Veteran's skin 
condition was due to military service.

In September 2009, the same VA examiner provided an addendum 
to the November 2006 VA examination report and stated that 
the Veteran's skin condition had absolutely nothing to do 
with military service.  He further stated that it would be 
irresponsible beyond speculation to attribute the Veteran's 
skin today to his military service from 1952 to 1954.  The 
Board notes that this September 2009 addendum was not 
considered by the RO in the first instance, as it was 
submitted after the most recent supplemental statement of the 
case.

The Board notes that during his hearing, the Veteran 
described his in-service rash as a "coin type lesion" which 
he stated was similar to a ringworm-type lesion but was not 
ringworm.  He stated that he received a cream from the 
dispensary in Germany which relieved the problem.  He further 
testified that the skin condition recurred the next year.  He 
stated that from that time on his skin has been dry.  He 
further stated that for the past few years, the condition 
does not go away as it used to when the whether turned warm.

The Board has determined that, while the medical opinion 
currently of record addresses whether the Veteran's current 
skin condition is due to military service, it does not 
address whether the Veteran's current skin condition 
originated in service and has continued to the present.  In 
light of this, as well as taking into account the Veteran's 
in-service diagnosis of dermatophytosis in January 1954, his 
alleged environmental exposures in service, his description 
of the rash in service as provided in his hearing testimony, 
his consistent testimony as to the recurrence of his skin 
symptoms each winter, and the November 2006 VA examiner's 
recommendation that the Veteran undergo a dermatology 
evaluation, the Board finds that the Veteran should now be 
afforded a VA examination with medical opinion by a 
dermatologist in order to fully and fairly evaluate the 
Veteran's claim for service connection for a skin condition.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers who 
have treated him for a skin condition 
since his discharge from service in 
October 1954, including through Group 
Health Association and Humana.  The 
Veteran should be asked to provide an 
address for these two providers other than 
the Shady Grove Medical Center.  After 
securing any necessary release, the RO/AMC 
should obtain any records which are not 
duplicates of those contained in the 
claims file.  If any requested records are 
unavailable, then the file should be 
annotated as such and the Veteran should 
be so notified.  In addition, obtain all 
available VA treatment records from the VA 
Medical Center in Washington, DC.

2.  After the above has been completed to 
the extent possible, schedule the Veteran 
for a VA skin examination by a 
dermatologist to determine the nature and 
extent of any skin disabilities, and to 
obtain an opinion as to whether any such 
disorders are possibly related to service.  
The claims file must be provided to and be 
reviewed by the dermatologist in 
conjunction with the examination.  Any 
tests or studies deemed necessary should 
be conducted, and the results should be 
reported in detail.

Following review of the claims file and 
examination of the Veteran, the 
dermatologist should clearly identify all 
skin disorders found.  With respect to 
each diagnosed skin disability, the 
dermatologist should opine as to whether 
it is more likely, less likely, or at 
least as likely as not (50 percent 
probability or greater) that the current 
skin disability arose during service and 
has continued to the present (taking into 
account his consistent testimony as to the 
recurrence of his skin symptoms each 
winter and his description of his in-
service rash) or whether it is otherwise 
related to any incident of service (taking 
into account his in-service diagnosis of 
dermatophytosis in January 1954 as well as 
his alleged environmental exposures in 
service).  A rationale for all opinions 
expressed should be provided.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

